Citation Nr: 0918161	
Decision Date: 05/14/09    Archive Date: 05/21/09

DOCKET NO.  02-04 357	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Whether the request for a waiver of recovery of an 
overpayment of improved death pension benefits in the 
calculated amount of $2,366 was timely filed.

2.  Whether the request for a waiver of recovery of an 
overpayment of improved death pension benefits in the 
calculated amount of $12,347 was timely filed.


REPRESENTATION

Appellant represented by:	The American Legion




ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The appellant is the surviving spouse of the Veteran who had 
active service from February 1946 to June 1947, and who died 
in November 1985.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from decisions of the Department of 
Veterans Affairs (VA) Committee on Waivers and Compromises at 
the Regional Office (RO) in St. Petersburg, Florida.

The appellant appealed a January 2003 Board decision denying 
her claims.  A September 2004 Order of the United States 
Court of Appeals for Veterans Claims (Court) granted a joint 
motion vacating and remanding the January 2003 Board 
decision. 

In an August 2005 decision, the Board again denied the 
appellant's claims.  The decision was again appealed to the 
Court.  

Following the filing of briefs and oral argument by the 
appellant and the appellee, the Court, in a January 2008 
decision, set aside and remanded the August 2005 decision for 
actions consistent with the Court's decision.  

In February 2008, a Motion for Panel Reconsideration was 
filed on behalf of the appellee.  In April 2008, the Motion 
for Panel Reconsideration was denied.  

The issue of waiver of recovery of overpayment of in the 
original calculated amount of $2,366.00 is addressed in the 
REMAND portion of the decision below and is REMANDED to the 
RO via the Appeals Management Center (AMC) in Washington, DC. 


FINDINGS OF FACT

1.  The May 2000 letters from the appellant, after a 
sympathetic reading on behalf of the then pro se appellant, 
can collectively be read as a request for a waiver of 
overpayment as it relates to the November 1999 decision 
finding an overpayment of $2,366.  

2.  The appellant received a letter dated July 3, 2000, 
notifying her of an overpayment in the calculated amount of 
$12,347 and the right to request waiver of recovery of the 
overpayment within 180 days.

3.  The appellant's request for waiver of recovery of the 
overpayment of improved death pension benefits in the 
calculated amount of $12,347 was not received until more than 
180 days after notification.


CONCLUSIONS OF LAW

1.  A request for waiver of recovery of the overpayment of 
improved death pension benefits in the calculated amount of 
$2,366 was timely filed.  38 U.S.C.A. § 5302 (West 2002); 38 
C.F.R. §§ 1.963(b), 3.1(q) (2008).

2.  A request for waiver of recovery of an overpayment of 
improved death pension benefits the calculated amount of 
$12,347 was not timely filed.  38 U.S.C.A. § 5302; 38 C.F.R. 
§§ 1.963(b), 3.1(q).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


Waiver of Overpayment

A request for waiver of indebtedness will only be considered 
if it is made within 180 days following the date of 
notification of indebtedness that is issued on or after April 
1, 1983.  38 U.S.C.A. § 5302; 38 C.F.R. § 1.963(b).  Notice 
means written notice sent to a claimant or payee at his or 
her latest address of record.  38 C.F.R. § 3.1(q).  In the 
absence of "clear evidence to the contrary," regularity of 
official acts, including the mailing of a letter by VA, is 
presumed.  Gold v. Brown, 7 Vet. App. 315, 319 (1995), citing 
United States Chemical Foundation, Inc., 272 U.S. 1, 4-15 
(1926).

The appellant was notified of her award of improved death 
pension benefits by official letter dated in August 1995.  

Timeliness of Filing of Request for 
Waiver of Recovery of an Overpayment of 
Improved Death Pension Benefits in the 
calculated amount of $2,366

By official letter dated in November 1999, the appellant was 
notified of a proposal to terminate her benefits.  She was 
notified by official letter dated November 20, 1999, of 
indebtedness in the calculated amount of $2,366.  The 
November 1999 letter informed the appellant that a request 
for waiver of recovery of the overpayment must be received 
within 180 days of the date of notification.

On May 9, 2000, the RO received from the appellant the 
following statement, dated May 4, 2000:

My pension benefits were terminated due to a 1997 IVM 
match indicating that I received $793.27 from 
Franklin Life Insurance Company.  The amount I 
received was a one time payment and I have not 
received anything from them since then[.]

My pension benefits were terminated effective 2/1/00 
and I have not received anything since.

My only income is from Social Security in the amount 
of $621.00 a month.  Request my pension benefits be 
reinstated effective the date they [were] terminated 
and that I be notified if an overpayment exists for 
the amount I received from Franklin Life Insurance.  

Your assistance in this matter is greatly 
appreciated.

On May 22, 2000, the RO received from the appellant the 
following statement, dated May 18, 2000, with attached 
itemization of medical expenses (VA Form 21-8416) and 
pharmacist's itemization of medicines dispensed:

I currently have an overpayment due to pension 
income.  None of my prescription medications since 
1997 were used to compute my pension.  Attached 
please find 21-8416 and prescription printout.

Request my pension benefits be recalculated using the 
attached and the amount of my overpayment be adjusted 
accordingly.

Your assistance in this matter is greatly 
appreciated.

The record also contains a photocopy of another statement, 
also dated May 18, 2000 and received on May 22, 2000, which 
is as follows:

In reply to the attached overpayment letter, I have 
submitted previously unreported medical expenses and 
additional documentation to the regional office in 
St. Petersburg that will greatly reduce if not 
completely eliminate my overpayment.  

Request any further action concerning this matter be 
postponed until St. Petersburg has finished 
processing the documentation that I submitted.

Your assistance is greatly appreciated.  

No further correspondence was received from the appellant 
until August 2001, when she requested a waiver of 
overpayment.  

The Board notes that in its January 2008 decision, the Court 
indicated that the duty to sympathetically read pro se 
pleadings applies at a minimum to pleadings relating to the 
provisions of VA benefits and the appellant's May 2000 
submissions were related to the provisions of VA benefits.  
This Court noted that the Secretary's duty to sympathetically 
read submissions was tied to the pro se status of the 
appellant when filing pleadings before the Secretary in 
actions related to benefits and whether the pleadings 
specifically seek benefits.  The Court found that as it was 
clear that the Board did not sympathetically read the May 
2000 submissions, a remand was warranted.  

The Board notes that the 180 day period beginning with the 
date of the November 20, 1999 notice letter ended on May 18, 
2000.  In light of the Court's holding, the Board observes 
that although the appellant did not specifically request a 
waiver of overpayment, her notation that her only source of 
income was $621 per month from Social Security payments and 
her request that the pension benefits be reinstated from the 
date of their severance in her May 4, 2000, letter, when 
combined with her listing of prescription medication costs in 
the May 18, 2000, letter, can be sympathetically read as an 
inability to pay the amount of overpayment and a request for 
waiver of overpayment based on her financial condition.  

Construing the collective statements as a request for waiver 
overpayment after a sympathetic read, the Board finds that 
the request for waiver of overpayment was received within the 
proscribed time period and that such request was timely as it 
relates to the issue of overpayment in the amount of $2,366.  

Timeliness of Filing of Request for 
Waiver of Recovery of an Overpayment of 
Improved Death Pension Benefits in the 
calculated amount of $12,347

Although the original copy of a July 3, 2000, letter from the 
RO to the appellant is not currently of record, the overall 
record establishes that the appellant was informed of an 
overpayment in the calculated amount of $12,347.  

Subsequent to the issuance of this letter, no further 
correspondence was received from appellant until August 2001.  
It was at that time that the appellant requested a waiver of 
indebtedness.  She indicated that she was a cancer patient 
and requested that the amount of $14,000 be waived.  

The appellant has argued that her requested waiver should be 
considered as timely filed.  In the most recently filed brief 
by the appellant, it was claimed that the appellant had not 
received notice of the July 2000 letter.  The Board further 
observes that the Court, in its January 2008 decision, noted 
the possibility that the two separate debts arose out of the 
same instance and thus the May 2000 letter could possibly 
serve as a request for waiver of both overpayments.  

The Board will address each contention separately.  As to the 
claim that the appellant never received notice, the Board 
notes that in the absence of "clear evidence to the 
contrary," regularity of official acts, including the mailing 
of a letter by VA, is presumed.  The Board further observes 
that the appellant's attorney, in a May 2004 brief, indicated 
that the appellant did not dispute that such notification was 
mailed to her, rather she identified this letter as the third 
letter missing from files maintained by the VA to demonstrate 
that VA's file maintenance was not reliable.  Moreover, in 
January 2002, the appellant indicated that she had filed a 
timely response and that VA had failed to consider it.  In 
her March 2002 substantive appeal, the appellant stated that 
she had replied in the requisite time frame.  Furthermore, as 
noted by the Court in the dissenting opinion of the January 
2008 decision, there was a computer generated document that 
showed that such notice had been sent to the appellant at her 
correct address on July 3, 2000.  In addition, as evidenced 
in the dissent opinion of the January 2008 decision, the 
appellant conceded at oral argument that she did receive the 
July 2000 notice but could not recall exactly when she 
received it.  

As alluded to earlier, there is a presumption of regularity 
under which it is presumed that government officials "have 
properly discharged their official duties". United States v. 
Chemical Foundation, Inc., 272 U.S. 1, 14-15 (1926).  
Therefore, it must be presumed that the U.S. Postal Service, 
and VA properly discharged their official duties by properly 
handling mail and claims submitted by the appellant.  The 
presumption of regularity is not absolute; it may be rebutted 
by the submission of "clear evidence to the contrary".  
Statements made by the veteran are not the type of clear 
evidence to the contrary which would be sufficient to rebut 
the presumption of regularity.  Jones v. West, 12 Vet. App. 
98 (1999), Mindenhall v. Brown, 7 Vet. App. 271, 274 (1994); 
Ashley v. Brown, 2 Vet. App. 62, 64 (1992).  Based upon the 
above, including the statements received from the appellant 
and the computer generated document, the presumption of 
regularity has not been rebutted and the appellant is 
considered to have received the July 2000 letter.  

The Board will now address the claim that the May 2000 
letters should be construed as a request for waiver of 
overpayment for the entire overpayment, including the $12,347 
overpayment.  

The Board notes that in July 1999, VA informed the appellant 
that that it had received information of unreported income 
that she had received and proposed to reduce her award of 
benefits.  The audit demonstrated that from February 1996 
through January 1997, the appellant received $3,736 from VA 
in benefits.  However, based upon unreported additional 
income, the appellant was entitled to receive only $1,370.  
Accordingly VA calculated an overpayment of $2,366 for 
benefits received between February 1996 and January 1997.  
The appellant was notified of this overpayment in November 
1999 and filed documents in May 2000, which the Board has now 
construed, after a sympathetic reading, to be a request for 
waiver of overpayment with that debt. 

In June 2000, after an income verification match was 
completed against Social Security records, additional 
unreported income was discovered for the period from February 
1997 through June 30, 2000, and the appellant was found to 
have been entitled to no benefits, which created an 
overpayment of $12,347.  In a separate letter, dated June 29, 
2000, the appellant was informed that given the additional 
income, she had not been eligible to receive any benefits 
since February 1, 1997.  

The Board notes that the debt creation covers two separate 
and distinct time periods.  The May 2000 letters were 
received prior to notification of the creation of the second 
debt.  The letters were received prior to the appellant 
receiving notice of the debt amount, notice about the time 
period in which the debt was created, and notice of the 
additional income which created the debt.  The May 2000 
letters cannot be construed as a request for a waiver of 
overpayment on a determination made subsequent to receipt of 
the May 2000 letters.  

In the absence of any evidence indicating that the appellant 
requested waiver prior to her communication in August 2001, 
415 days after notification, as it relates to the $12,347 
debt, the Board concludes that the preponderance of the 
evidence is against a finding that a timely request for 
waiver of recovery of the overpayment of improved death 
pension benefits was made.  Since the law and not the 
evidence is dispositive, the appeal, with respect to the 
issue of whether a timely request for waiver of recovery of 
overpayment of improved death pension benefits in the 
calculated amount of $12,347 was received, is terminated due 
to absence of legal merit.  See Sabonis v. Brown, 6 Vet. App. 
426 (1994).

Duty To Assist

The Court has held that the notice and duty to assist 
requirements of 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 
2008) and 38 C.F.R. § 3.159 (2008) do not apply to a claim 
for waiver of recovery of an overpayment.  The Court also 
observed that the statute pertaining to waiver claims, 
38 U.S.C.A. § 5302, includes its own notice procedures.  
Barger v. Principi, 16 Vet. App. 132 (2002).  In addition, 
notice and duty to assist provisions have no effect on an 
appeal where the law, and not the underlying facts or 
development of the facts are dispositive in a matter.  
Manning v. Principi, 16 Vet. App. 534, 542-43 (2002). See 
also Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001); 
Mason v. Principi, 16 Vet. App. 129 (2002); see also 
VAOPGCPREC 5-2004.


ORDER

The appellant's request for waiver of overpayment as it 
relates to the November 1999 decision finding an overpayment 
of $2,366 was timely.  

The appellant's request for waiver of recovery of an 
overpayment of improved death pension benefits in the 
calculated amount of $12,347 was not timely filed, and the 
appeal with respect to this issue is denied.




REMAND

As the request for waiver of compensation overpayment was 
previously denied as untimely received, in light of the 
Board's finding of timeliness of request for waiver of the 
recovery of the overpayment in the current appeal, the issue 
of entitlement to waiver of recovery of overpayment of 
compensation benefits in the amount of $2,366 is remanded for 
initial adjudication of the waiver claim.  While some of the 
assessed overpayment in question may have been recouped, in 
accordance with Franklin v. Brown, 5 Vet. App. 190 (1993), VA 
should consider the question of waiver of the entire 
overpayment in the calculated amount of $2,366.

Accordingly, the case is REMANDED for the following action:

1.  An up-to-date financial status report 
should be obtained from the appellant.

2.  The RO should refer the case to the 
Committee in order that it may adjudicate 
the appellant's timely received claim for 
waiver of recovery of an overpayment of 
improved death pension benefits in the 
amount of $2,366.  A formal, written 
record of the Committee's decision should 
be prepared and incorporated into the 
claims folder.

3.  If the determination remains 
unfavorable to the appellant, she and her 
representative should be furnished a 
supplemental statement of the case, which 
fully sets forth the controlling law and 
regulations pertinent to this appeal.  
This document should further reflect 
detailed reasons and bases for the 
decisions reached.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


